Timothy K. Mattison, Esq. Assistant Corporation Counsel, City of Elmira
You have asked whether a member of the city council may also serve as a member of the Elmira Housing Authority.
You have explained that this individual became a member of the housing authority prior to his election to the city council. Membership on municipal housing authorities is governed by the Public Housing Law, which provides as follows:
  "Not more than one member of an authority may be an official or an employee of the municipality at any one time. In the event that an official or an employee of the municipality shall be appointed as a member of the authority, acceptance or retention of such appointment shall not be deemed a forfeiture of his municipal office or employment, or incompatible therewith or affect his tenure or compensation in any way. The term of office of a member of an authority who is an official of the municipality shall terminate at the expiration of the term of his municipal office" (Public Housing Law, § 30 [4]).
Thus, the Public Housing Law permits one member of the authority to be an employee or officer of the municipality. The statute clearly contemplates the appointment of a current official or employee who serves on the authority during the term of his municipal position. It seems clear that the Legislature intended that the municipality be permitted one official representative on the housing authority's board.
The subject individual was appointed to the housing authority's board as a private person for a term of office designated by statute (id., § 30 [2]). This term does not coincide with the term of his municipal office. He was not appointed as nor is he the official representative of the municipality on the housing authority's board. The statute permits only one official of the municipality to serve. His tenure is prescribed and he serves as the official representative of the municipality. In our view, under section 30 (4) of the Public Housing Law the subject individual vacated his position on the authority when he took office as a member of the city council. We note that this individual, as a member of the council, could be appointed to the board as the official representative of the municipality.
We conclude that a person appointed to a municipal housing authority prior to his election as a member of the city council may not hold both offices.